In an action to recover damages for dental malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated December 24, 1997, as granted the defendants’ motion to dismiss the complaint to the extent of dismissing as time-barred all claims arising from acts committed by the defendants *475prior to October 30, 1993, and denied their cross motion for leave to amend the verified bill of particulars to assert additional dates of treatment.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly determined that the continuous treatment doctrine does not apply to toll the Statute of Limitations applicable to their dental malpractice claim (see, CPLR 214-a). The record demonstrates that the dental treatment rendered by the defendants Borah Schwartzman, DDS, and Borah Schwartz-man, DDS, P. C. (hereinafter collectively referred to as Schwartzman), to the plaintiff Sheri Pietromonaco over a period of many years consisted of routine checkups and a series of isolated and discrete procedures which were performed intermittently with respect to different teeth. During the period in question, Schwartzman neither diagnosed Sheri as suffering from periodontal disease nor undertook to treat her for this condition. Accordingly, the continuous treatment toll is unavailable to the plaintiffs (see, Chesrow v Galiani, 234 AD2d 9; Grippi v Jankunas, 230 AD2d 826; Merriman v Sherwood, 204 AD2d 998; see generally, Young v New York City Health & Hosps. Corp., 91 NY2d 291; Nykorchuck v Henriques, 78 NY2d, 255).
In view of the foregoing, we discern no error in the court’s denial of the plaintiffs’ cross motion to amend their verified bill of particulars to assert additional dates of treatment which predate the applicable limitations period. Thompson, Sullivan and McGinity, JJ., concur.